DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
Response to Amendment
The Amendment filed August 29, 2022 has been entered. Claims 1-3, 5-6, 8-22 and 25-30 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-3, 5-6, 8-22 and 25-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1, 10, and 28-29 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how thick the membrane is based on the term or how big the pores are.
Claims 2-3, 5-6, 8-9, 11-22, 25-27 and 30 are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-22, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Hasilo et al. (US 2012/0245705 A1) (hereinafter – Hasilo).

Regarding claim 1, Orth discloses A method of delivering a molecule to the blood of a subject from an encapsulation device implanted in the subject (Abstract and entire document),
wherein the encapsulation device comprises a lumen having a volume of between approximately 2 and 500 microliters (see FIGS. 1, col 6, ln 60-66 and Col 7 lines 13-22 “inner space 38”, 2 and 500 microliters ‘approximately’ fits the dimensions to administer the discussed 15U/day of insulin discussed in the examples.), 
and wherein the lumen is at least partially encapsulated by a two-layer membrane comprising a vascularization membrane and an immunoisolation membrane (Col. 3 ln 33-44, “outer membrane…vascularization”, and Col. 4 lines 4-15, “inner member.);
and wherein vasculature has formed in the vascularization membrane; the method comprising (Summary, “The present structure presents an advantageous means of preventing the formation of scar tissue, and thus encapsulation, by encouraging regulated ingrowth of vascularized tissue into the device. Ingrown tissue stabilizes the implant and incorporates it into the surrounding tissue environment thereby preventing overt movement of the device.”):
providing the molecule to the lumen of the encapsulation device by at least one of an infusion device operatively connected to the encapsulation device and by cells provided within the lumen that are operable to secrete the molecule, wherein the molecule is delivered directly to the blood of the subject through the formed vasculature (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”); and
Orth fails to disclose wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers,
wherein a peak concentration of the molecule in the subject's blood is reached within about 30 minutes.
However, in the same field of endeavor, Hasilo teaches wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers (Para. [0058], “The pore size of the scaffold material is selected to facilitate tissue incorporation and vascularization within the chamber of the porous scaffold. In some embodiments, the pore sizes may range from about 50 nm to 5 mm. In one exemplary embodiment, the porous scaffold comprises a woven polypropylene mesh with 0.53 mm pore diameter.”),
wherein a peak concentration of the molecule in the subject's blood is reached within about 30 minutes (FIG. 12c and associated paragraphs, peak insulin occurs between 0-50 minutes, more specifically, 0-15 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 2, Orth and Hasilo teach The method of claim 1, Orth fails to disclose wherein the peak concentration of the molecule in the subject's blood is reached within about 15 minutes.
However, in the same field of endeavor, Hasilo teaches wherein the peak concentration of the molecule in the subject's blood is reached within about 15 minutes (FIG. 12c and associated paragraphs, peak insulin occurs between 0-50 minutes, more specifically, 0-15 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 3, Orth and Hasilo teach The method of claim 1, Orth fails to disclose wherein the peak concentration of the molecule in the subject's blood is reached within about 5 minutes.
However, in the same field of endeavor, Hasilo teaches wherein the peak concentration of the molecule in the subject's blood is reached within about 5 minutes (FIG. 12c and associated paragraphs, peak insulin occurs between 0-50 minutes, more specifically, 0-15 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 5, Orth and Hasilo teach The method of claim 1, wherein the infusion device comprises at least one of a pump and a syringe (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 6, Orth and Hasilo teach The method of claim 1, wherein the infusion device is connected to the encapsulation device through the skin of the subject (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 8, Orth and Hasilo teach The method of claim 1, wherein the encapsulation device has been implanted in the subject for at least 5 days prior to providing the molecule to the lumen of the encapsulation device (FIGS. 12-15).
Regarding claim 9, Orth and Hasilo teach The method of claim 1, wherein the encapsulation device has been implanted in the subject for at least 28 days prior to providing the molecule to the lumen of the encapsulation device (FIGS. 12-15).
Regarding claim 10, Orth discloses A method of delivering insulin to the blood of a subject from an encapsulation device implanted in the subject (Abstract and entire document),
wherein the encapsulation device  comprises a lumen encapsulated by a two-layer membrane comprising a vascularization membrane and an immunoisolation membrane (Col. 3 ln 33-44, “outer membrane…vascularization”, and Col. 4 lines 4-15, “inner member.),
and vasculature from the subject has been provided at least partially into the vascularization membrane; the method comprising (Summary, “The present structure presents an advantageous means of preventing the formation of scar tissue, and thus encapsulation, by encouraging regulated ingrowth of vascularized tissue into the device. Ingrown tissue stabilizes the implant and incorporates it into the surrounding tissue environment thereby preventing overt movement of the device.”):
providing insulin to the lumen of the encapsulation device wherein insulin is delivered to the blood of the subject via the vasculature and from at least one of an insulin infusion device and cells implanted in the lumen (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”); and
Orth fails to disclose wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers
wherein a peak insulin concentration in the subject's blood is reached within about 30 minutes.
However, in the same field of endeavor, Hasilo teaches wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers (Para. [0058], “The pore size of the scaffold material is selected to facilitate tissue incorporation and vascularization within the chamber of the porous scaffold. In some embodiments, the pore sizes may range from about 50 nm to 5 mm. In one exemplary embodiment, the porous scaffold comprises a woven polypropylene mesh with 0.53 mm pore diameter.”)
wherein a peak insulin concentration in the subject's blood is reached within about 30 minutes (FIG. 12c and associated paragraphs, peak insulin occurs between 0-50 minutes, more specifically, 0-15 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 11, Orth and Hasilo teach The method of claim 10, Orth fails to disclose wherein the peak insulin concentration in the subject's blood is reached within about 15 minutes.
However, in the same field of endeavor, Hasilo teaches wherein the peak insulin concentration in the subject's blood is reached within about 15 minutes (FIG. 12c and associated paragraphs, peak insulin occurs between 0-50 minutes, more specifically, 0-15 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 12, Orth and Hasilo teach The method of claim 10, Orth fails to disclose wherein the peak insulin concentration in the subject's blood is reached within about 5 minutes.
However, in the same field of endeavor, Hasilo teaches wherein the peak insulin concentration in the subject's blood is reached within about 5 minutes (FIG. 12c and associated paragraphs, peak insulin occurs between 0-50 minutes, more specifically, 0-15 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 13, Orth and Hasilo teach The method of claim 10, wherein the insulin is provided by an insulin infusion pump operatively connected to the encapsulation device (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 14, Orth and Hasilo teach The method of claim 13, wherein the infusion pump is connected to the encapsulation device through the skin of the subject (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 15, Orth and Hasilo teach The method of claim 10, wherein the insulin infusion device comprises at least one of a pump and a syringe (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 16, Orth and Hasilo teach The method of claim 10, wherein the insulin is provided by insulin secreting islet cells in the lumen of the encapsulation device (Summary, “For example, islet cells may be introduced into the device through a port means and the cells may remain in place for several months.”).
Regarding claim 17, Orth and Hasilo teach The method of claim 10, wherein the encapsulation device has been implanted in the subject for at least 5 days prior to providing insulin to the lumen of the encapsulation device (FIGS. 12-15).
Regarding claim 18, Orth and Hasilo teach The method of claim 10, wherein the encapsulation device has been implanted in the subject for at least 28 days prior to providing insulin to the lumen of the encapsulation device (FIGS. 12-15).
Regarding claim 19, Orth and Hasilo teach The method of claim 10, wherein the encapsulation device further comprises a glucose sensor (Col. 4 line 66 – Col. 5 line 1, “A glucose sensor may also be associated with the implantable structure to sense rising levels of glucose and to activate an infusion pump.”).
Regarding claim 20, Orth and Hasilo teach The method of claim 19, wherein the glucose sensor is operatively connected to the insulin infusion device by a closed loop controller, and wherein the glucose sensor provides a signal to the closed loop controller when the sensor detects a level of glucose that is at or above a predetermined value, and wherein the closed loop controller provides a signal to the insulin infusion device to release an amount of insulin (Col. 4 line 66 – Col. 5 line 1, “A glucose sensor may also be associated with the implantable structure to sense rising levels of glucose and to activate an infusion pump.”).
Regarding claim 21, Orth and Hasilo teach The method of claim 10, wherein the encapsulation device comprises insulin secreting cells (Summary, “For example, islet cells may be introduced into the device through a port means and the cells may remain in place for several months.”).
Regarding claim 22, Orth and Hasilo teach The method of claim 10, wherein the encapsulation device comprises glucagon secreting cells (Summary, “For example, islet cells may be introduced into the device through a port means and the cells may remain in place for several months.”).
Regarding claim 27, Orth and Hasilo teach The method of claim 1, wherein the peak concentration is determined without explanting the encapsulation device (Summary, “The ability to remove or replace biological substances within the implantable structure without having to remove the structure itself, or without causing trauma to the device or to the patient through manipulation within the body, provides a significant advantage over prior art devices.”).
Regarding claim 30, Orth and Hasilo teach The method of claim 1, wherein the immunoisolation membrane comprises pores that are smaller than the pores of the vascularization membrane (Col. 6 lines 60-66, “The outer member 22 may take any geometrical or other form which is suitable for surgical implantation. As illustrated in FIG. 1, the outer member may be tubular in shape. The inner member 24 is positioned within the outer member 22. The inner member 24 is formed of a selectively permeable material which allows molecules of a certain size to pass therethrough, but will not allow growth of tissue therethrough. A pore size of up to 25 microns is particularly suitable in this embodiment.”).


Claims 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Hasilo et al. (US 2012/0245705 A1) (hereinafter – Hasilo) in further view of Botvinick et al. (US 2016/0082236 A1) (hereinafter – Botvinick).


Regarding claim 25, Orth and Hasilo teach The method of claim 1, Orth fails to disclose wherein the vascularization membrane comprises a thickness of 15 micrometers.
However, in the same field of endeavor, Botvinick teaches wherein the vascularization membrane comprises a thickness of 15 micrometers (Para. [0045], “In some embodiments, the walls of the slits 102 (e.g. the barrier between the fluidic channel 104 and the slits 106) can be about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 micrometers thick, although the thickness is not limiting.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Botvinick in order to increase the success of encapsulation (Para. [0004], “Encapsulation of islet tissue, which prevents direct contact with the host's immune system, may allow transplantation without pharmaceutical immune suppression, and may allow use of porcine or other suitable xenograft tissue which is in great supply compared to human. However, the success of microencapsulation has been limited.”).
Regarding claim 26, Orth and Hasilo teach The method of claim 10, Orth fails to disclose wherein the vascularization membrane comprises a thickness of 15 micrometers.
However, in the same field of endeavor, Botvinick teaches wherein the vascularization membrane comprises a thickness of 15 micrometers (Para. [0045], “In some embodiments, the walls of the slits 102 (e.g. the barrier between the fluidic channel 104 and the slits 106) can be about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 micrometers thick, although the thickness is not limiting.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Botvinick in order to increase the success of encapsulation (Para. [0004], “Encapsulation of islet tissue, which prevents direct contact with the host's immune system, may allow transplantation without pharmaceutical immune suppression, and may allow use of porcine or other suitable xenograft tissue which is in great supply compared to human. However, the success of microencapsulation has been limited.”).
Regarding claim 28, Orth and Hasilo teach The method of claim 1, Orth fails to disclose wherein the lumen comprises a thickness of approximately 300 micrometers.
However, in the same field of endeavor, Botvinick teaches wherein the lumen comprises a thickness of approximately 300 micrometers (Para. [0047], “The channels 104 can have a diameter of about 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000 μm, and the size of the channels 104 is not limiting.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Botvinick in order to increase the success of encapsulation (Para. [0004], “Encapsulation of islet tissue, which prevents direct contact with the host's immune system, may allow transplantation without pharmaceutical immune suppression, and may allow use of porcine or other suitable xenograft tissue which is in great supply compared to human. However, the success of microencapsulation has been limited.”).
Regarding claim 29, Orth and Hasilo teach The method of claim 1, Orth fails to disclose wherein the two-layer membrane comprises a total thickness of at least about 40 micrometers.
However, in the same field of endeavor, Botvinick teaches wherein the two-layer membrane comprises a total thickness of at least about 40 micrometers (Para. [0045], “In some embodiments, the walls of the slits 102 (e.g. the barrier between the fluidic channel 104 and the slits 106) can be about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 micrometers thick, although the thickness is not limiting.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Botvinick in order to increase the success of encapsulation (Para. [0004], “Encapsulation of islet tissue, which prevents direct contact with the host's immune system, may allow transplantation without pharmaceutical immune suppression, and may allow use of porcine or other suitable xenograft tissue which is in great supply compared to human. However, the success of microencapsulation has been limited.”).


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8-22 and 25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./               Examiner, Art Unit 3791                                                                                                                                                                                         

/PATRICK FERNANDES/               Primary Examiner, Art Unit 3791